Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 29, 2009 2:00 p.m. Pacific Time Company Press Release SOURCE: CONTACTS: Cowlitz Bancorporation Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Announces Fourth Quarter 2008 Earnings Capital Position and Liquidity Remain Strong Year-over-year Loan Growth Solid LONGVIEW, Wash., January 29, 2009 /PRNewswire/ Flash Results Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ending Twelve Months Ending December 31, September 30, December 31, December 31, Net Interest Income $5,174 $5,390 $5,584 $21,895 $22,355 Provision for Credit Losses $1,700 $6,800 $2,300 $17,595 $7,800 Net Income (Loss) $687 ($3,141) ($1,596) ($8,098) $86 Diluted EPS $0.13 ($0.62) ($0.31) ($1.60) $0.02 Total Period End Loans $433,215 $397,325 Total Period End Deposits $521,570 $441,179 Cowlitz Bancorporation (NASDAQ: CWLZ ) announced today that the Companys net income for the quarter ended December 31, 2008 was $687,000, or $0.13 per diluted share, compared with a net loss of $3.1 million, or ($0.62) per diluted share, during the same period of 2007. For the year 2008, the Companys net loss was $8.1 million, compared with net income of $86,000 for the year 2007. The Banks total risk based capital ratio was 11.10%, exceeding the regulatory threshold of 10% required to be well-capitalized under the Prompt Corrective Action Provisions. The past five quarters have been an extremely challenging time for the banking industry. The reductions in the prime lending rate during 2008 along with the severe liquidity crisis in the market place compressed our net interest margin and reduced our profits. At the same time, our customers businesses have also suffered. We are committed to working through our problem credits and returning our Company to historical profitability, stated Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly-owned subsidiary Cowlitz Bank. Average earning assets in the fourth quarter of 2008 were $520.0 million, compared with $496.7 million in the previous quarter. Total deposits increased 18.2 percent to $521.6 million at December 31, 2008 from $441.2 million at December 31, 2007 and $501.4 million at September 30, 2008. Total loans increased 9.0 percent to $433.2 million at December 31, 2008, compared with $397.3 million at December 31, 2007. On a linked-quarter basis, loans decreased $3.5 million from September 30, 2008. Average loans in the fourth quarter of 2008 were flat with average loans in the third quarter of 2008. The Companys loan mix continues to reflect a business banking focus. As land development and construction loan maturities occur, the Company intends to shift its loan mix to increase commercial and industrial loans. Cowlitz Bank continues to have adequate liquidity with approximately $100 million of borrowing capacity with the FHLB, access to the Federal Reserves primary credit program and capital ratios in excess of regulatory levels required to be well-capitalized. The Bank had $55.1 million of cash and short-term investments at the end of the year, Mr. Fitzpatrick added. The table below illustrates the capital ratios for Cowlitz Bancorporation consolidated and Cowlitz Bank. To Be Well-Capitalized Under Prompt For Capital Adequacy Corrective Action Actual Purposes Provisions Amount Ratio Amount Ratio Amount Ratio December 31, 2008 Total risk-based capital: Consolidated $ 54,637 11.47% $ 38,118 > 8.00% N/A N/A Bank $ 52,819 11.10% $ 38,076 >8.00% $ 47,595 >10.00% Tier 1 risk-based capital: Consolidated $ 48,582 10.20% $ 19,059 > 4.00% N/A N/A Bank $ 46,770 9.83% $ 19,038 > 4.00% $ 28,557 > 6.00% Tier 1 (leverage) capital: Consolidated $ 48,582 8.74% $ 22,240 > 4.00% N/A N/A Bank $ 46,770 8.41% $ 22,243 > 4.00% $ 27,804 > 5.00% Net interest margin as a percentage was 4.11 percent for the fourth quarter of 2008, compared with 4.74 percent in the fourth quarter of 2007 and 4.62 percent in the third quarter of 2008. Net interest income was $5.2 million in the fourth quarter of 2008, compared with $5.4 million in the same quarter last year and $5.6 million in the third quarter of 2008. The net interest margin for the year 2008 and fourth quarter of 2008 relative to the comparable 2007 net interest margins were affected by several factors, including rate cuts by the Federal Reserve of 500 basis points between September 2007 and December 31, 2008, continued competitive market pricing on both sides of the balance sheet, a higher level of the Companys nonperforming assets and a lower level of noninterest-bearing demand deposit accounts year-over-year. In the fourth quarter of 2008, the yield on earning assets fell faster than the cost of funds. At December 31, 2008, the Company had approximately 65 percent of loans tied to adjustable rate indices such as prime. Many of these loans have floors, and in addition, the Company has $100 million of interest rate contracts that have mitigated to a large degree the impact of falling interest rates on that portion of the variable rate portfolio. The average rate on interest-bearing liabilities fell to 3.21 percent in the fourth quarter of 2008 from 3.26 percent in the third quarter and 4.21 percent in the fourth quarter a year ago. Overall market liquidity constraints and competition for core deposits have kept both wholesale borrowing costs and retail deposit rates relatively high in 2008. Deposit repricing opportunities will become available in 2009 as deposits mature, said Mr.
